477 F.2d 564
A.C. RENT-A-CAR, INC., Plaintiff-Appellant,v.The AMERICAN NATIONAL BANK & TRUST COMPANY OF MOBILE et al.,Defendants-Appellees,The CURRY CORPORATION, Plaintiff-Appellant,v.The AMERICAN NATIONAL BANK & TRUST COMPANY OF MOBILE et al.,Defendants-Appellees,
No. 72-2380.
United States Court of Appeals,Fifth Circuit.
June 8, 1973.

Frederick O. Scheske, Miami, Fla., for plaintiffs-appellants.
Mayer W. Perloff, Oliver J. Latour, Jr., Harry H. Riddick, Mobile, Ala., for defendants-appellees.
Before WISDOM, DYER and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This Court having carefully reviewed the evidence presented to the district court below sitting without a jury, we find the district court's memorandum of Findings of Fact and Conclusions of Law, 339 F.Supp. 506, to be correct, and the judgment is hereby


2
Affirmed.